DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 24 March 2021 has been entered. Claims 1 and 19 have been amended. Claim 17 has been cancelled. No claims have been added. Claims 1-16 and 18-20 are still pending in this application, with claims 1 and 19 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (US 2016/0061394 A1, herein referred to as: Yeo).
Regarding claim 1, Yeo discloses (Figs. 1-4) an apparatus for emitting light (100), comprising: at least two aligned directional light sources (114, 124) mounted one behind another (as shown in Fig. 1), wherein a distal one of the light sources occludes light emitted from a proximal one of the light sources (via reflector 130, as shown in Fig. 1); and a reflector (130) interposed between the light sources (as shown in Fig. 1), having a convex surface facing the proximal one of the light sources (the surface of 130 facing 124 has a substantially convex surface, as shown by the curvature of 130 in Fig. 1), wherein the reflector (130) is configured to reflect light from the proximal one of the light sources to an exterior of the light assembly (through 122, paragraph [0024]) in an opposing direction at least 90 degrees away from a primary emission direction of the light sources (due to the arrangement shown in Fig. 1 of the proximal light source 124, reflector 130, and light transmissive cover 122, at least a portion of the light reflected by 130 and transmitted through 122 will travel in an opposing direction at least 90 degrees away from a primary emission direction of the light sources, being an emission direction parallel to, and passing through, a center of 200).  
Regarding claim 2, Yeo discloses (Figs. 1-4) each of the light sources comprises at least one Light-Emitting Device (LEDs 114, and 124 respectively) mounted to a planar substrate (planar substrates 111 and 121).  
Regarding claim 5, Yeo discloses (Figs. 1-4) the convex surface of the reflector is cylindrically arcuate (as shown in Fig. 1, the convex surface of 130 formed by the lower surface of 130 above 120 is cylindrically actuate).  
Regarding claim 7, Yeo discloses (Figs. 1-4) the light sources are mounted in substantially parallel disparate planes (as shown in Fig. 1, i.e. disparate planes extending parallel to 111 and 121).  
Regarding claim 8, Yeo discloses (Figs. 1-4) a base (123) supporting the proximal one of the light sources (as shown in Fig. 1).  
Regarding claim 9, Yeo discloses (Figs. 1-4) an outer light-transmissive cover (122) coupled to the base (as shown in Fig. 2, at a top of said base 123), enclosing the light sources and the reflector (i.e. enclosing, at least, light sources 124 and reflector 130 therearound).  
Regarding claim 10, Yeo discloses (Figs. 1-4) an inner light-transmissive collar (130) inside the outer light-transmissive cover (130 is inside of an upper region of the outer light-transmissive cover, as shown in Fig. 1), wherein the inner light-transmissive collar does not enclose the distal one of the light sources (said light-transmissive collar exposes at least the upper portion of 110 in the middle thereof, and thus does not enclose the distal one of the light sources 114).  
Regarding claim 11, Yeo discloses (Figs. 1-4) the inner light-transmissive collar (113) supports the distal one of the light sources (113 supports 112 from the sides, via 124, and thus 113 at least partly supports the distal one of the light sources 114).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, in view of Nakamura (US 2013/0114254 A1).
Regarding claim 3, Yeo teaches or suggests (Figs. 1-4) the planar substrate (planar substrates 111 and 121) is elongate (i.e. both 111 and 121 are thinner than they are long, and thus are elongated).  
Yeo does not explicitly teach that said planar substrate is opaque.
Nakamura teaches or suggests (Fig. 29, paragraph [0174]) an opaque planar substrate (32, i.e. the substrate 32 is coated with a reflective layer and thus the board is opaque to the light impinging thereon).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Yeo and incorporated the teachings of the planar substrate is opaque, such as taught or suggested by Nakamura, in order to increase the efficiency of the device.
Regarding claim 4, Yeo teaches or suggests (Figs. 1-4) the at least one LED comprises a plurality of LEDs (114, 124) arranged along the elongate substrate (as shown in Fig. 1).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo, in view of Dau et al. (US 2013/0039090 A1, herein referred to as: Dau).
Regarding claim 6, Yeo does not explicitly teach or suggest that the convex surface of the reflector is parabolic.  
Dau teaches (paragraphs [0177], [0209], [0254]) the convex surface (the surface of 242, 2840 upon which light impinges) is parabolic (as described in paragraphs [0176], [0177], [0209], [0254]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Yeo and . 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, in view of Roller (US 6,414,801 B1).
Regarding claims 12-14, Yeo does not teach or suggest a circuit board comprising at least one semiconductor device operatively coupled to the light sources (as recited in claim 12); and wherein the proximal one of the light sources is mounted to the circuit board (as recited in claim 13); and wherein the distal one of the light sources is operatively coupled to the circuit board (as recited in claim 14).
Roller teaches or suggests (Figs. 1A-6) a circuit board (20) comprising at least one semiconductor device operatively coupled to the light sources (col. 8, lines 29-52); and wherein the proximal one of the light sources (40, 41) is mounted to the circuit board (20, i.e. 40, 41 is mounted to 20 via 30, 31, 32); and wherein the distal one of the light sources (80, 81) is operatively coupled to the circuit board (via 50, col. 8, lines 29-52).   
 Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Yeo and .

Claims 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, in view of Emerson et al. (US 2018/0111654 A1, herein referred to as: Emerson).
Regarding claims 15 and 16, Yeo does not explicitly teach a battery compartment disposed under the proximal one of the light sources (as recited in claim 15), and wherein a strap fixed to the battery compartment (as recited in claim 16).  
Emerson teaches (Figs. 1-10) a battery compartment (i.e. the space in which 35b is contained) disposed under a proximal one of the light sources (as shown in Fig. 7), and wherein a strap (16, paragraph [0036]) fixed to the battery compartment (as shown in Figs. 1-10).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Yeo and incorporated the teachings of a battery compartment disposed under the proximal one of the light sources (as recited in claim 15), and wherein a strap fixed to the battery compartment (as recited in claim 16), such as taught or suggested by Emerson, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple 
Regarding claim 18, Yeo teaches or suggests (Figs. 1-4) the reflector (130) is configured to reflect light from the proximal one of the light sources in a range of 90 degrees to 135 degrees away from a primary emission direction of the light sources (due to the arrangement shown in Fig. 1 of the proximal light source 124, reflector 130, and light transmissive cover 122, at least a portion of the light reflected by 130 and transmitted through 122 will travel in an opposing direction at least 90 degrees away from a primary emission direction of the light sources, being an emission direction parallel to, and passing through, a center of 200, and thus, is also reasonably capable of reflecting at least some light rays in the range of 90 degrees to 135 degrees).  
Regarding claim 19, Yeo teaches or suggests a method for illuminating, comprising: a light assembly (Figs. 1-4), comprising at least two aligned directional light sources (114, 124) mounted one behind another (as shown in Fig. 1), wherein a distal one of the light sources occludes light emitted from a proximal one of the light sources (via reflector 130, as shown in Fig. 1); and a reflector (130) interposed between the light sources (as shown in Fig. 1), having a convex surface facing the proximal one of the light sources (the surface of 130 facing 124 has a 
Yeo does not teach a conveyance to which the light assembly is attached.
 Emerson teaches or suggests (Fig. 1A) a conveyance (i.e. a bicycle) orientated backward relative to the direction of travel.
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Yeo and incorporated the teachings of a conveyance to which the light assembly according to claim 1 is attached, such as taught or suggested by Emerson, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR 
Regarding claim 20, Yeo does not explicitly teach that the conveyance comprises a bicycle, and the attaching comprises strapping the light assembly behind the bicycle seat.
Emerson teaches or suggests (Fig. 1A) the conveyance comprises a bicycle (as shown in Fig. 1A), and the attaching comprises strapping (via 16) the light assembly behind the bicycle seat (as shown in Fig. 1A).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Yeo and incorporated the teachings of the conveyance comprises a bicycle, and the attaching comprises strapping the light assembly behind the bicycle seat, such as taught or suggested by Emerson, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving, or otherwise increasing, the utility of the device (i.e. by providing a feature by which the device can be utilized as a portable signal lamp for a bicycle).


Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 for pertinent prior art not relied upon for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896